DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on September 23, 2022 has been entered. Claims 161-180 and 261 are currently pending. Claim 261 is new. Applicant’s newly added and amended claims are addressed herein below. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 161-180 and 261 are rejected under 35 U.S.C. 103 as being unpatentable over Estruch Tena et al. (US 2020193938) in view of Harvey et al. (US 20180173323). 

As to claim 161, Estruch discloses a non-transitory computer readable medium (Fig. 1(160)) containing instructions that when executed by at least one processor (Fig. 1(140)) cause the at least one processor to perform operations for modifying display of virtual objects docked to a movable physical input device ([0033] – [0034]), the operations comprising: 
receiving image data from an image sensor (Fig. 1(165): camera, [0034]) associated with a wearable extended reality appliance (Fig. 1(100): HMD), the image data representing a physical input device placed at a first location on a solid supporting surface (Fig. 2, [0036]); 
causing the wearable extended reality appliance (Fig. 1(100): HMD) to generate a presentation of at least one virtual object (Fig. 2(202): virtual displays) in proximity to the first location (Fig. 2, [0037] – [0038]); and 
docking the at least one virtual object (Fig. 2(202): virtual displays) to the physical input device (Fig. 2(204): keyboard, [0038]: a user interfaces with the virtual displays 202 using hardware interface devices 204; the hardware interface devices 204 include a mouse and keyboard, allowing the virtual displays 202 to function like a traditional workstation with expanded display space). 
Estruch does not expressly teach determining that the physical input device is in a second location on the solid support surface; in response to the determination that the physical input device is in the second location, updating the presentation of the at least one virtual object such that the at least one virtual object appears in proximity to the second location; determining that the physical input device is in a third location removed from the solid support surface; and in response to the determination that the physical input device is removed from the solid support surface, modifying the presentation of the at least one virtual object.  
Harvey teaches determining that the physical input device (Fig. 18(1830): reference peripheral (physical keyboard), [0213]) is in a second location on the solid support surface ([0214]: moving short distance); 
in response to the determination that the physical input device (Fig. 18(1830): reference peripheral (physical keyboard), [0213]) is in the second location ([0214]: moved short distance), updating the presentation of the at least one virtual object ([0214]: virtual displays) such that the at least one virtual object appears in proximity to the second location ([0214]: virtual displays are rearranged); 
determining that the physical input device (Fig. 18(1830): reference peripheral (physical keyboard), [0213]) is in a third location removed from the solid support surface ([0214]: moving to a new environment or traveling); and 
in response to the determination that the physical input device (Fig. 18(1830): reference peripheral (physical keyboard), [0213]) is removed from the solid support surface ([0214]: moved to a new environment, [0215]), modifying the presentation of the at least one virtual object ([0214]: virtual display(s) can take a different position/orientations).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Estruch’s display of virtual objects docked to a movable physical input device by incorporating Harvey’s idea of modifying the presentation of the at least one virtual object in order to provide user more flexibility when operating within virtualized environments using physical interface devices. 

As to claim 162, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein the image sensor (Estruch: Fig. 1(165): camera, [0034]) is included in the wearable extended reality appliance (Estruch: Fig. 1(100): HMD).  

As to claim 163, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein the image sensor (Estruch: Fig. 1(165): camera, [0034]) is included in the physical input device (Estruch: Fig. 18(1830): reference peripheral (physical keyboard), [0213]) connectable to the wearable extended reality appliance (Estruch: Fig. 1(100): HMD, [0038]: a user interfaces with the virtual displays 202 using hardware interface devices 204 (include a mouse and keyboard)).  

As to claim 164, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein the physical input device (Estruch: Fig. 18(1830): reference peripheral (physical keyboard), [0213]) includes at least thirty keys and a touch sensor (Estruch: Fig. 2, Harvey: [0099]: user interface 10 includes touch sensors, [0215]), and excludes a screen configured to present media content (Estruch: Fig. 2).  

As to claim 165, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein the operations further include docking a first virtual object (Estruch: Fig. 2(202): virtual displays) to the physical input device (Estruch: Fig. 18(1830): reference peripheral (physical keyboard), [0213]), the first virtual object being displayed on a first virtual plane overlying the solid support surface (Estruch: Fig. 2, [0038]).  

As to claim 166, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 165, wherein the operations further include docking a second virtual object (Estruch: Fig. 2(202): virtual displays) to the physical input device, wherein the second virtual object (Estruch: Fig. 2(202): virtual displays) is displayed on a second virtual plane transverse to the first virtual plane (Estruch: Fig. 2).  

As to claim 167, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein the operations further include detecting at least one of a movement of the physical input device on the solid support surface or a removal movement of the physical input device from the solid support surface based on an analysis of the image data (Harvey: [0215]: state change conditions may be triggered automatically in response to reference peripheral 1830 detecting placement on a suitable work surface).  

As to claim 168, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein the operations further include detecting at least one of a movement of the physical input device on the solid support surface or a removal movement of the physical input device from the solid support 5Attorney Docket No. 15676.0011-00000surface based on an analysis of motion data received from at least one motion sensor associated with the input device (Harvey: [0076]: input interface can include motion detector, [0215]: state change conditions may be triggered automatically in response to reference peripheral 1830 detecting placement on a suitable work surface).  

As to claim 169, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein, when the physical input device is placed on the first location, the at least one virtual object has original spatial properties relative to the physical input device, and the operations further include maintaining the original spatial properties of the at least one virtual object relative to the physical input device when the physical input device is in the second location (Harvey: [0214]: virtual displays can return to a previous position).  

As to claim 170, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 169, wherein the original spatial properties include at least one of a distance of the at least one virtual object from the physical input device, an angular orientation of the at least one virtual object relative to the physical input device, a side of the physical input device on which the at least one virtual object is located, or a size of the at least one virtual object relative to the physical input device (Estruch: Fig. 2, Figs. 7A-7B, [0056]: virtual displays can be curved).  

As to claim 171, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein modifying the presentation of the at least one virtual object in response to the determination that the physical input device is removed from the solid support surface includes continuing to present the at least one virtual object on the support surface (Harvey: [0214]: virtual displays are rearranged).  

As to claim 172, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 171, wherein the operations further include determining a typical location of the physical input device on the solid support surface, and presenting the at least one virtual object in proximity to the typical location when the physical input device is removed from the solid support surface (Harvey: [0214]: virtual displays are rearranged).  

As to claim 173, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein modifying the presentation of the at least one virtual object in response to the 6Attorney Docket No. 15676.0011-00000determination that the physical input device is removed from the solid support surface includes causing the at least one virtual object to disappear (Harvey: [0214]: if a user moves from an office environment to a train, virtual displays may be minimized and/or superfluous virtual displays may be removed).  

As to claim 174, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 173, wherein the operations further include receiving input indicating a desire of a user of the wearable extended reality appliance to interact with the at least one virtual object while the physical input device is in the third location (Harvey: [0214]: moved to a new environment, [0215]), and causing the at least one virtual object to reappear (Harvey: [0214]: virtual display(s) can take a different position/orientations).  

As to claim 175, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein modifying the presentation of the at least one virtual object in response to the determination that the physical input device is removed from the solid support surface includes changing at least one visual property of the at least one virtual object (Harvey: [0214]: virtual displays are rearranged).  

As to claim 176, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 175, wherein the at least one visual property includes at least one of a color scheme, an opacity level, a brightness level, a size, or an orientation (Estruch: Figs. 2, 7A-7B, 8A-8B, [0022]: any number of screens of any size can be generated and displayed in the virtual environment, [0038]: allowing the virtual displays 202 to function like a traditional workstation; therefore, it is obvious that Estruch’s virtual displays are capable of changing color, opacity, and brightness, [0056] – [0057], Harvey: [0104]).  

As to claim 177, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein modifying the presentation of the at least one virtual object in response to the determination that the physical input device is removed from the solid support surface includes presenting a minimized version of the at least one virtual object (Harvey: [0214]: if a user moves from an office environment to a train, virtual displays may be minimized and/or superfluous virtual displays may be removed).  

As to claim 178, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 177, wherein the operations further include receiving input reflective of a selection of the minimized version of the at least one virtual object, and causing the at least one virtual object to be presented in an expanded view (Estruch: [0022]: any number of screens of any size can be generated and displayed in the virtual environment, [0025]: virtual displays can be used to expand the size of display, Harvey: [0214]: virtual displays are rearranged).  

As to claim 179, it is the apparatus that performs the function of claim 161. Please see claim 161 for detail analysis. 

As to claim 180, it is the operation of claim 161. Please see claim 161 for detail analysis.

As to claim 261, Estruch (as modified by Harvey) teach the non-transitory computer readable medium of claim 161, wherein the operations further include:
analyzing the image sensor to detect a presence of a person in the environment (Harvey: [0215]: proximity detection of a user (e.g., near the reference peripheral)); and 
selecting the modification to the presentation of the at least one virtual object based on the detection of the presence of the person in the environment (Harvey: [0214]: virtual display(s) can take a different position/orientations; [0215]: state change conditions may be triggered automatically in response to detecting a user’s presence).

Response to Arguments
6.	Applicant’s arguments with respect to claims 161-180 and 261 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628